

116 HR 7054 IH: Good Samaritan Menstrual Products Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7054IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Ms. Meng introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo encourage the donation of menstrual products to nonprofit organizations for distribution, and for other purposes.1.Short titleThis Act may be cited as the Good Samaritan Menstrual Products Act.2. Limitation of liability for damages from donated menstrual products(a)Liability of person, manufacturer, or distributorA person, manufacturer, or distributor shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of apparently usable menstrual products that the person, manufacturer, or distributor donates in good faith to a nonprofit organization for ultimate distribution to individuals in need of such products. (b)Liability of nonprofit organizationA nonprofit organization shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of apparently usable menstrual products that the nonprofit organization received as a donation in good faith from a person, manufacturer, or distributor for ultimate distribution to individuals in need of such products.(c)ExceptionSubsections (a) and (b) do not apply to an act or omission of a person, manufacturer, distributor, or nonprofit organization, as applicable, constituting gross negligence or intentional misconduct that results in injury to or death of a user or recipient of the menstrual product.3.DefinitionIn this Act:(1)The term menstrual product means a sanitary napkin, tampon, liner, cup, and any similar item used by an individual with respect to menstruation.(2)The term apparently usable means, with respect to a product, that the product meets all quality and labeling standards imposed by Federal, State, and local laws and regulations even if the product may not be readily marketable. 